DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 7, 8, 10 through 13, 15, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US Patent 7920983, herein referred to as Peleg), in view of Jung et al. (Optimal Node .

Regarding Claim 1, Peleg teaches: A method for detecting an anomalous event occurring in a water distribution system (WDS) equipped with a SCADA system (Col. 2, lines 12-26; Col. 7, lines 19-39), comprising: receiving periodic hydraulic measurements from at least one hydraulic meter located at each of a selected number of end user premises in the WDS (Col. 7, lines 19-39; Fig. 1; Fig. 12-15), the at least one hydraulic meter including a pressure meter (Col. 7, lines 19-39); and based at least in part on the hydraulic measurements and a hydraulic model of the WDS, determining when an anomalous event occurs in the WDS (Fig. 1-3, 8 ,12-15). 
Peleg fails to specifically teach an AMI system (Examiner’s Note: Although Peleg doesn’t specifically teach on AMI, he does disclose continuous time-dependent meter data and the ability to analyze data in areal time from a meter, all of which are inherent characteristics of AMI). However, in a related field Jung teaches: an AMI system (pg. 2, Para 1, pg. 15, Para 2, pg. 16, Para 2). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg to incorporate the teachings of Jung by including: AMI system in order to provide analyze data in real time in order to determine an anomaly.
Regarding Claim 2, the combination of the above references teach: The method of claim 1, further comprising performing functional data analysis (FDA) to generate an FDA model characterizing the received hydraulic measurements when obtained under normal operating conditions of the WDS, wherein determining when an anomalous event occurs is also based at least in part on the FDA model (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung). 
Regarding Claim 7, Peleg further teaches: The method of claim 2, wherein determining that an anomalous event has occurred includes generating predicted hydraulic values at selected locations in the WDS from the FDA model and comparing the predicted hydraulic values to measured hydraulic values (Col. 18, lines 25-39).
Regarding Claim 8, the combination of the above references teach: The method of claim 1, wherein receiving the periodic hydraulic measurements includes receiving the periodic hydraulic measurements at the SCADA system from the AMI system ((Col. 10. Lines 22-34, Peleg), (Col. 7, lines 19-39, Peleg; (pg. 2, Para 1, pg. 15, Para 2, pg. 16, Para 2, Jung)). 
Regarding Claim 10, Peleg further teaches: The method of claim 1, wherein the anomalous event is a pipe burst (Col. 11, lines 65-67, Col. 12, lines 1-6). 
Regarding Claim 11, Peleg further teaches: The method of claim 1 wherein the selected number of end user premises equipped with a pressure meter is a proper subset of all end user premises in the WDS (Col. 6, lines 52-67, Col. 7, lines 1-3).
Regarding Claim 12, Peleg further teaches: The method of claim 1 wherein the hydraulic meter located at least some of the end user premises include a pressure meter and a flow meter such that the received hydraulic measurements include pressure and water flow measurements (Col. 7, lines 19-39).
Regarding Claim 13, Peleg further teaches: The method of claim 1 wherein determining when an anomalous event occurs in the WDS includes determining in real-time when an anomalous event occurs in the WDS (Fig. 10; Col. 20, lines 22-34).
Regarding Claim 16, Peleg further teaches: The method of claim 7 wherein determining when an anomalous event occurs in the WDS includes determining that a cluster of hydraulic meters within a defined spatial location provide hydraulic values that deviate from the predicted hydraulic values (Col. 22, lines 4-67, Col. 23, lines 1-52).

Claims 3, 4, 6, 9, and 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg and Jung in view of Cussonneau et al. (US20190004484A1, herein referred to as Cussonneau).

Regarding Claim 3, the combination of Peleg and Jung teach: The method of claim 2, wherein performing FDA to generate an FDA model (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung), but doesn’t specifically teach selecting parameters for use in the FDA model based on the hydraulic model. 
However, in a related field, Cussonneau teaches (Fig. 4, (290)) includes selecting parameters (220, 410) for use in the FDA model (Fig. 4, (270)) based in part on the hydraulic model of the WDS (Fig. 4 (211), Fig. 5-6,& 8, Cussonneau). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Cussonneau by including: the selection of parameters in order to filter and acquire a specific type of data.
	Regarding Claim 4, The combination of the above references teach: The method of claim 2, wherein performing FDA to generate an FDA model (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung), but doesn’t specifically teach includes tuning parameters used in the FDA model based in part on the hydraulic model of the WDS.
However, in a related field, Cussonneau teaches tuning parameters used in the FDA model based in part on the hydraulic model of the WDS (Fig. 4, (211, 270, and 271), Fig. 5, 6, Cussonneau). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Cussonneau by including: the tuning of parameters in order to filter and acquire a specific type of data.

Regarding Claim 6, The combination of the above references teaches all of the method of claim 2 to include an FDA (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung), but fails to specifically disclose wherein the FDA employs a technique to characterize the received hydraulic measurements selected from the group including wavelets, Fast Fourier Transform (FFT) analysis and polynomial functions. However, in a related field, Cussonneau teaches employs a technique to characterize the received hydraulic measurements selected from the group including wavelets, Fast Fourier Transform (FFT) analysis and polynomial functions ([0134], Cussonneau). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Cussonneau by including: the characterization of hydraulic measurements via Fourier Transforms in order to simplify analysis of the acquired data and the identification of an anomaly. 

Regarding Claim 9, the combination of the above references teaches all of the method of claim 1, but fails to teach: further comprising determining a location at which the anomalous event has likely occurred based on the hydraulic model and the hydraulic measurements. 
However, in a related field, Cussonneau teaches: further comprising determining a location at which the anomalous event has likely occurred based on the hydraulic model and the hydraulic measurements. (Fig. 4, [0097], Cussonneau). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Cussonneau by including: determining a location at which the anomalous event has likely occurred based on the hydraulic model and the hydraulic measurements in order to reduce the amount of damage caused by the event and cost associated with said damage. 

Regarding Claim 14, the combination of the above references teaches obtaining hydraulic measurements and an FDA model (Col. 22, lines 52-60, Peleg; pg. 15, Section 5, Para 2, Jung), but fails to specifically teach determining a mean residual value. 
determining, for each hydraulic measurement, a mean residual value that is defined as a difference between a value of a hydraulic measurement and a mean predicted value for the hydraulic measurement calculated from the FDA model ([0133], Cussonneau). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Cussonneau by including: determining, for each hydraulic measurement, a mean residual value in order to better analyze, correlate and identify an anomalous event. 
Regarding Claim 15, Peleg further teaches: The method of claim 14 further comprising identifying a pattern in a number of hydraulic meters that indicate an occurrence of a decrease in the mean residual value and determining that an anomalous event has occurred based at least in part on the pattern (Col. 15, Lines 15-63, Col. 3, lines 12-26, Col. 4, lines 32-60, Peleg).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg and Jung in view of Piller et al. (A hydraulic model for water distribution systems incorporating both inertia and leakage, Conference: Water Management Challenges in Global Change, Volume: 1/2, 2007, herein referred to as Piller).
Regarding Claim 5, the method of claim 2, the combination of Peleg and Jung teach: the characterization of hydraulic measurements, but fail to teach the employment of spline functions to characterize those measurements. However, in a related field, Piller teaches: wherein the FDA employs spline functions to characterize the received hydraulic measurements (pg. 7, para 1, Fig. 4). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peleg and Jung to incorporate the teachings of Piller by including: characterization of hydraulic measurements using spline functions in order to easily interpret the data acquired by the meters to conclude whether or not an anomaly has occurred.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: S.R. Mounce (Cloud based machine learning approaches for leakage assessment
and management in smart water networks, Elsevier, Procedia Engineering, Vol. 119, 2015, 43-52) teaches: leak management, integrating fixed flow and pressure instrumentation, advanced (smart) metering infrastructure and novel instruments (capable of high resolution monitoring) outputting example data analysis results for this site using the AURA-Alert anomaly detection system for
Condition Monitoring.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL J SINGLETARY/               Examiner, Art Unit 2863                    


/NATALIE HULS/               Primary Examiner, Art Unit 2863